BOND, J.
The defendant was charged and convicted as the keeper of a bawTdy house. ‘She appealed to this court.
*50The first error assigned is the reception of evidence tending to show the unchastity of three daughters of the defendant, who were residing in the house. This objection is not tenable. The fact that the inmates of a dwelling house are prostitutes tends to prove it to be a bawdy house, and its character as such must be shown in prosecutions like the present. State v. Barnoid, 64 Mo. 260; State v. Dudley, 56 Mo. App. loc. cit. 453. The fact that the inmates were the daughters of the keeper and on account of that relation were entitled to remain in the house, did not authorize them to turn it into a brothel, nor destroy the inferential effect of their lewd conduct as tending to show the character of the house.
The next error assigned is the refusal of the court to sustain a demurrer to the evidence. This objection is predicated upon the theory that with the evidence as to the lewd character of the inmates eliminated, there was not enough left to sustain a conviction. This assignment can not be sustained for the reason that, as has been shown, the evidence in question was clearly competent.
It is next complained that the court did not in its instructions properly define a bawdy house nor its keeper. As to these points the court gave the following instructions:
2. “The court instructs the jury that a bawdy house, or brothel, is a house of ill fame, kept for the resort and commerce of lewd people of both sexes.”
3. “The keeper of a bawdy house or brothel is a person who acts as master or mistress or has the care, use or management of any house or building in which a bawdy house or brothel is kept and maintained with his or her knowledge and assistance.”
The foregoing instructions accurately state the law both as to what constitutes a bawdy house and its keeper. Bishop on Crim. Law, sec. 1082; Bouvier’s Law Dictionary; Harwood v. People, 84 American Decisions, 115; R. S. 1889, *51secs. 3811 and 3817. Hence there is no merit in these assignments of error.
An examination of the instructions in this case discloses that all the instructions requested by defendant were given, and that there was no error in those given for the' plaintiff, and that the latter were supported by the evidence. The verdict is therefore conclusive upon *us, and the judgment thereon is affirmed.
All concur.